DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOFMAN (WO 2007102142 A1).

Regarding claim 1, KOFMAN discloses
A millimeter-wave (mmW) imaging device (FIG. 14, depicting identification system, 30; Page 15, lines 5-6, “The identification system 30 is based on a coherent radar system operating at millimeter-wave frequencies.”), comprising: 
a mmW radar sensor (FIG. 14; Page 15, lines 5-6, “The identification system 30 is based on a coherent radar system operating at millimeter-wave frequencies.”) comprising: 
a transmitter coupled to an antenna arrangement (FIG. 14, element 401, TX antenna)  configured to transmit mmW radiation at a target (FIG. 14, TX antenna transmitting mmW radiation to target, 403); and 
a receiver coupled to the antenna arrangement (FIG. 14, element 402, RX  antenna)  or a separate antenna arrangement configured to receive backscatter radiation (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”) from the target (FIG. 14, element 402 receives backscatter radiation from target, 403); 
an auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”) configured to detect one or both of relative motion and relative position between the imaging device and the target (“According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”); and 
a processor (FIG. 14, element 416, “controller and signal processor” and element 418, “image processing unit”; Page 21, lines 11-14, “Although the image processing unit 418 is shown as a separate unit, it should be understood that when desired, the image processing unit 418 can be integrated with the controller and signal processor (CSP) 416 or with the host computer 421.”) configured to receive data respectively produced by the mmW radar sensor and the auxiliary sensor arrangement (FIG. 14 processor is coupled between radar TX/RX elements and element 417, “position sensor”) during relative movement between the imaging device and the target (Page 22, line 30 - Page 23, line 3, “In order to realize an imaging algorithm, the CSP 416 is also provided with additional data, such as a frequency range [fmin, fmaκ] of the measurements provided by the variable frequency generator 404, as well as a range of vertical position (elevation) values [Zmin,Zmaκ] and azimuth angles [φmin,φmax] at which the tag 403 is observed by the interrogator unit 400 provided by the position sensor unit 417.”), the processor or a remote processor (FIG. 14, elements 418) configured to reconstruct a mmW radar image of the target using the received data (Page 11, lines 27-28, “an image processing unit configured for receiving signals generated by CSP reconstructing an image of the tag and decoding data carried by the tag;”, where the target is the tag).

Regarding claim 2, KOFMAN further discloses
The imaging device of claim 1, wherein the processor (FIG. 14, 418)  is configured to reconstruct the mmW radar image of the target using the received data (Page 11, lines 27-28, “an image processing unit configured for receiving signals generated by CSP reconstructing an image of the tag and decoding data carried by the tag;”, where the target is the tag).

Regarding claim 3, KOFMAN further discloses
The imaging device of claim 1, comprising: 
a communication device coupled to the processor (FIG. 14, element 418, “Image Processing Module” is coupled to the processor 416) and configured to communicatively couple the imaging device with the remote processor (FIG. 14, the interrogator 400 (i.e. imaging device) is coupled with the remote processor (i.e. “Host computer” element 421), wherein: 
the processor (FIG. 14, element 416) is configured to preprocess the data respectively produced by the mmW radar sensor and the auxiliary sensor arrangement (Page 22, line 30 - Page 23, line 3, “In order to realize an imaging algorithm, the CSP 416 is also provided with additional data, such as a frequency range [fmin, fmaκ] of the measurements provided by the variable frequency generator 404, as well as a range of vertical position (elevation) values [Zmin,Zmaκ] and azimuth angles [φmin,φmax] at which the tag 403 is observed by the interrogator unit 400 provided by the position sensor unit 417.”); and 
the remote processor (FIG. 14, element 421, “Host computer”) is configured to reconstruct the mmW radar image of the target using the preprocessed data (Page 15, lines 29-33, “In operation, the desktop interrogator 41 generates an RF signal for irradiating the tag, reads image of the tag 10 indicative data encoded therein, processes the image, and sends the data to a host computer 44 via a wire or wireless link 45. The host computer 44 collects the data, and processes them for identification of the articles.”).

Regarding claim 4, KOFMAN further discloses
The imaging device of claim 1, wherein: 
the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”) comprises a position sensor (Page 11, line 26, “a position sensor unit (417) configured for providing position of the tag,”); and the position sensor is configured to produce data indicative of relative distance between the imaging device and the target (Page 22, line 30 - Page 23, line 3, “In order to realize an imaging algorithm, the CSP 416 is also provided with additional data, such as a frequency range [fmin, fmaκ] of the measurements provided by the variable frequency generator 404, as well as a range of vertical position (elevation) values [Zmin,Zmaκ] and azimuth angles [φmin,φmax] at which the tag 403 is observed by the interrogator unit 400 provided by the position sensor unit 417.”).

Regarding claim 5, KOFMAN further discloses
The imaging device of claim 4, wherein the position sensor (FIG. 14, element 417, “Position Sensor”)  comprises one or more of a stereoscopic camera arrangement, a laser sensor, and an ultrasonic sensor (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”).

Regarding claim 6, KOFMAN further discloses
The imaging device of claim 1, wherein: 
the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”)  comprises the motion sensor (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”); and 
the motion sensor is configured to produce data indicative of motion of the imaging device during imaging of the target (Page 24, lines 14-20, “In operation, the controller and signal processor 416 computes changes of the vertical position and azimuth angles at which the tag 403 is observed by the interrogator unit 400 during their mutual motion [where the “position sensor” implements the functions of the motion sensor to produce the mutual motion]. The results calculated by the controller and signal processor 416 are relayed to the image-processing module 418, which collects this data and further performs their filtration, error correction, normalization, descrambling and conversion to a required numerical or alphanumerical format, and displays the tag's information on a display of the host computer.”).

Regarding claim 7, KOFMAN further discloses
The imaging device of claim 6, wherein the motion sensor  (FIG. 14, element 417, “Position Sensor”, where element 417 performs the functions of the motion sensor) comprises one or more of an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, a magnetometer arrangement, and a camera (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”).

Regarding claim 10, KOFMAN further discloses
The imaging device of claim 1, wherein the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”) comprises at least two of a position sensor (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”), a motion sensor (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”), and an orientation sensor.

Regarding claim 11, KOFMAN further discloses
The imaging device of claim 1, wherein the auxiliary sensor arrangement (FIG. 14, element 417, “Position Sensor”)  comprises one or any combination of an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, a magnetometer arrangement, and a camera, an optical sensor, a stereoscopic camera arrangement, a laser sensor, and an ultrasonic sensor (Page 23, lines 5-6, “According to one embodiment of the invention, the position sensor unit 417 is based on known linear accelerometers and angular rate sensors, e.g., gyroscopes.”).

Regarding claim 12, KOFMAN further discloses
The imaging device of claim 1, comprising: 
a housing (FIG. 4A depict element 31, “the interrogator” in a housing)  configured to contain or support the mmW radar sensor, the auxiliary sensor arrangement, and the processor (Page 15, lines 24-27, “According to one embodiment of the invention, the interrogator 31 is a stationary device, while the tag 10 is moved, either along a linear route 36 or along a curved route 37. FIG. 4A shows an example of the identification system 30 including the interrogator 31 in a stationary implementation, such as a desktop interrogator.”); 
wherein the housing (FIG. 4A depict element 31, “the interrogator” in a housing)  is configured for hand-held manipulation by a user of the imaging device (FIG. 4A depicts element 31, configured for hand-held manipulation by a user).

Regarding claim 13, KOFMAN further discloses
The imaging device of claim 1, comprising: 
a housing (FIG. 4A depict element 31, “the interrogator” in a housing) configured to contain or support the mmW radar sensor, the auxiliary sensor arrangement, and the processor (Page 15, lines 24-27, “According to one embodiment of the invention, the interrogator 31 is a stationary device, while the tag 10 is moved, either along a linear route 36 or along a curved route 37. FIG. 4A shows an example of the identification system 30 including the interrogator 31 in a stationary implementation, such as a desktop interrogator.”, where 31 houses the radar sensor, position sensor and processor); 
wherein the housing (FIG. 4A depict element 31, “the interrogator” in a housing)  is configured for mounting on a support structure (FIG. 4A depicts element 31, mounted on a support structure).

Regarding claim 14, the same cited section and rationale as claim 1 is applied. KOFMAN further discloses, the target to include a chipless RFID tag and the processor to perform the decoding of the tag. 
KOFMAN specifically discloses,  
a transmitter coupled to an antenna arrangement configured to transmit mmW radiation at a chipless RFID tag (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”); and 
decode data encoded in the chipless RFID tag (Page 30, lines 24-27,“The pattern of the symbol elements is used for decoding (block 159) the data carried by the tag. According to an embodiment of the present invention, the decoding of the data includes descrambling and recovering the data stored in the tag that might be encoded in a numeric or alphanumeric format.”).

Regarding claim 15, the same cited sections and rationale as claim 1 and claim 14 are applied. 

Regarding claim 16, the same cited sections and rationale as claim 3 and claim 14 are applied.

Regarding claim 17, the same cited sections and rationale as claim 4 and claim 14 are applied.

Regarding claim 18, the same cited sections and rationale as claim 6 and claim 14 are applied.

Regarding claim 20, the same cited sections and rationale as claim 11 and claim 14 are applied.

Regarding claim 21, the same cited sections and rationale as corresponding system claim 1 is applied. 

Regarding claim 22, KOFMAN further discloses
The method of claim 21, wherein producing the backscatter radiation data (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”), producing one or both of motion data and position data (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”), and reconstructing the mmW radar image of the target are implemented by the imaging device (Page 11, lines 27-28, “an image processing unit configured for receiving signals generated by CSP reconstructing an image of the tag and decoding data carried by the tag;”, where the target is the tag).

Regarding claim 23, KOFMAN further discloses
The method of claim 21, wherein: 
producing the backscatter radiation data (Page 13, lines 28-31, “The present invention describes a novel chipless RFID data tag that can be target interrogated and read by a radar-type identification system based on Synthetic Aperture Radar (SAR) technique. The SAR images of the tag are obtained by processing radar scattering data collected over a broad range of angles and frequencies.”) and producing one or both of motion data and position data (Page 23, lines 12-15, “According to another embodiment of the invention, the position sensor unit 417 includes various known built-in techniques based on optical or acoustic techniques that can provide required information about mutual position, such as a distance between the interrogator unit and the tag and their angular relation.”) are implemented by the imaging device (FIG. 14, where the interrogator and the position sensor unit are both part of the imaging device); and 
reconstructing the mmW radar image of the target is implemented by a remote device or system (Page 21, lines 9-14, “The CSP 416 is also coupled to a position sensor unit 417, an image processing unit 418 and to a host computer interface 419. The host computer interface 419 is coupled to a host computer 421 via a wire or wireless link. Although the image processing unit 418 is shown as a separate unit, it should be understood that when desired, the image processing unit 418 can be integrated with the controller and signal processor (CSP) 416 or with the host computer 421.”, where the host computer is the remote system and displays the reconstructed radar image)

Regarding claim 24, KOFMAN further discloses
The method of claim 21, wherein: 
the target comprises a chipless RFID tag (FIG. 14; Page 22, lines 4-6, “The transmitting antenna 401 converts this signal into an open space electromagnetic field and irradiates an RFID data tag 403.”); and 
the method comprises decoding data encoded in the chipless RFID tag (Page 30, lines 24-27,“The pattern of the symbol elements is used for decoding (block 159) the data carried by the tag. According to an embodiment of the present invention, the decoding of the data includes descrambling and recovering the data stored in the tag that might be encoded in a numeric or alphanumeric format.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KOFMAN (WO 2007102142 A1) in view of CRAIN (WO 2013096704 A1).

Regarding claim 8, KOFMAN discloses [Note: what KOFMAN fails to disclose is strike-through]
The imaging device of claim 1, 


CRAIN discloses, 
wherein:
the auxiliary sensor arrangement comprises an orientation sensor (FIG. 4, orientation sensor, element 38); and 
the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target (Paragraph 00117, “Other position data collection apparatus 27 including the GPS sensors 30, inclinometer 34, accelerometer 36, or other orientation sensors 38 (e.g., compass) may be used for providing position or orientation signals relative to the target such as horizontal position, vertical position, attitude and/or azimuth of the antenna structure 42 and digital camera lens 16A.”).
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KOFMAN with CRAIN to incorporate the features of: wherein, 
the auxiliary sensor arrangement comprises an orientation sensor; and the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target. Both KOFMAN and CRAIN are considered analogous arts as they both disclose methods and systems utilizing radar technology to acquire image data of a target. KOFMAN is especially similar to the instant application as it discloses a millimeter wave imaging system used to detect and image targets and specifically RFID tags as the targets. KOFMAN also includes a position sensor used to determine the motion and position of the target relative to the radar apparatus. However, KOFMAN fails to specifically disclose: wherein, the auxiliary sensor arrangement comprises an orientation sensor; and the orientation sensor is configured to produce data indicative of orientation of the imaging device relative to the target. These features are disclosed by CRAIN in Paragraph 00117 of the citation shown. CRAIN specifically discloses that the position data collection apparatus includes orientation sensors which determine the orientation of the radar sensor relative to the target. It would have been obvious to incorporate these features of CRAIN into the features of KOFMAN to establish more accurate positioning information of the target and thus lead to a more accurate imaging result. 

Regarding claim 9, the combination of KOFMAN and CRAIN discloses 
The imaging device of claim 8. However, KOFMAN fails to specificaly disclose, wherein the orientation sensor comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement.
CRAIN discloses, 
wherein the orientation sensor (FIG. 4, orientation sensor, element 38) comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement (Paragraph 00117, “Other position data collection apparatus 27 including the GPS sensors 30, inclinometer 34, accelerometer 36, or other orientation sensors 38 (e.g., compass) may be used for providing position or orientation signals relative to the target such as horizontal position, vertical position, attitude and/or azimuth of the antenna structure 42 and digital camera lens 16A.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KOFMAN with CRAIN to incorporate the features of: wherein the orientation sensor comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement. Both KOFMAN and CRAIN are considered analogous arts as they both disclose methods and systems utilizing radar technology to acquire image data of a target. KOFMAN is especially similar to the instant application as it discloses a millimeter wave imaging system used to detect and image targets and specifically RFID tags as the targets. KOFMAN also includes a position sensor used to determine the motion and position of the target relative to the radar apparatus. However, KOFMAN fails to specifically disclose: wherein, the orientation sensor comprises one or more of a camera, an accelerometer arrangement, a gyro arrangement, an inertial measurement unit, and a magnetometer arrangement. These features are disclosed by CRAIN in Paragraph 00117 of the citation shown. CRAIN specifically discloses that the position data collection apparatus includes “other orientation sensors” which include accelerometers. It would have been obvious to incorporate these features of CRAIN into the features of KOFMAN to establish more accurate positioning information of the target and thus lead to a more accurate imaging result. 

Regarding claim 19, the same cited sections and rationale as claim 8 and claim 14 are applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648